COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        Tunisha Norton v. Samuel C. Sze

Appellate case number:      01-15-00752-CV

Trial court case number:    15-CCV-055348

Trial court:                County Court at Law No. 1 of Fort Bend County

        On August 31, 2015, appellant, Tunisha Norton, proceeding pro se, filed a notice
of appeal in the trial court from the final judgment, signed on August 27, 2015, in this
forcible entry and detainer action. Because appellant filed an affidavit of indigence in the
trial court, the Clerk of this Court requested that the trial clerk file an indigent clerk’s
record by November 6, 2015. On October 21, 2015, the clerk’s record on indigence and
reporter’s record on the contest to appellant’s affidavit of indigence were filed in this
Court, including the trial court’s October 15, 2015 order sustaining the court reporter’s
contest to appellant’s affidavit of indigence. See id. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to her affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion in this Court, the Clerk of
this Court is directed to mark appellant not indigent for purposes of appellate costs. See
id. 20.1(j)(2).
       Accordingly, because appellant has not established indigence, it is ORDERED
that she pay the $195.00 filing fee to the Clerk of this Court within 30 days of the date of
this order, or this appeal may be dismissed without further notice. See TEX. R. APP.
P. 5, 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court
Date: December 1, 2015